Order, Supreme Court, New York County (Seymour Schwartz, J.), entered June 2, 1993, which granted defendant mortgagor’s motion to reargue a prior order, same court and Justice, entered December 29, 1992, inter alia, denying defendant’s motion for summary judgment and, upon a search of the record, granting plaintiff mortgagee summary judgment dismissing defendant’s "counterclaim”, and, upon reargument, granted plaintiff summary judgment dismissing all of defendant’s counterclaims, unanimously affirmed, without costs.
Defendant’s counterclaims invoking various State and Federal statutory and constitutional provisions and alleging that plaintiff bank discriminated against her on the basis of sex *355and marital status in refusing to renegotiate the terms of her mortgage were properly dismissed, no discriminatory motive being inferable from defendant’s claim that she "was informed that she would receive a greatly reduced interest rate if she could show a greater income than her application reflected” and "made to understand by plaintiff that if she were able to show a joint income, i.e. that she was married, she would receive the workout” (see, McDonnell Douglas Corp. v Green, 411 US 792, 802). Concur—Murphy, P. J., Wallach, Ross, Rubin and Williams, JJ.